Citation Nr: 1601473	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  08-06 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a stomach disability, to include residuals of surgery.

2.  Entitlement to service connection for a skin disability due to allergies to petroleum.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to March 2002.

These matters came to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied entitlement to service connection for stomach disability/residuals of surgery and allergies.  

The Veteran testified at a Board hearing in October 2014; the transcript is of record.

These matters were remanded in December 2014.

The issue of entitlement to service connection for a stomach disability, to include residuals of surgery, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic skin disability is not shown.


CONCLUSION OF LAW

The criteria for an award of service connection for a chronic skin disability due to allergies to petroleum have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was sent a letter in January 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, to include substantial compliance with the December 2014 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was afforded a VA examination in March 2015.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While acknowledging that the Board Remand requested that a 'physician' conduct the VA skin examination, the Board finds substantial compliance with completion of the examination by a nurse practitioner.  Such examination was thorough and addressed all relevant factors.  

The claims file contains the Veteran's service treatment records, post-service treatment records, and lay statements and testimony from the Veteran.  No additional evidence has been identified by the Veteran with regard to her claimed skin disability.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the service connection claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

The Veteran asserts that she is allergic to petroleum products and during any such exposure she breaks out into hives.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488,  495-97 (1998) (overruled on other grounds).

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b)).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

An April 1997 service treatment record reflects treatment for a rash all over her body.  07/14/2014 VBMS entry, STR - Medical (#2) at 5.  

A May 1997 service treatment record reflects treatment for hives.  07/14/2014 VBMS entry, STR - Medical (#3) at 27.  

An August 2001 service treatment record reflects that the Veteran suffered from urticaria since June that appeared to be aggravated by petroleum.  The assessment was chronic urticaria.  Even with the removal of the inciting factor (petroleum) it may take 4 to 6 months to resolve.  07/14/2014 VBMS entry, STR - Medical (#5) at 30; see also 07/14/2014 VBMS entry, STR - Medical ( #1) at 54-63.

Two separate August 2001 Physical Profiles reflect a notation of allergy to petroleum products.  She was instructed not to have any contact with petroleum products or to work in an area where the products are used.  07/14/2014 VBMS entry, STR - Medical (#5) at 29, 32.  

On a February 2002 Report of Medical History, the Veteran reported that she was '[c]urrently in good health' and checked the 'No' box for any 'skin diseases' although she did note her allergy to petroleum products.  The examiner noted that her allergy is a rash.  07/14/2014 VBMS entry, STR - Medical (#3) at 2-3.  

In March 2015, the Veteran underwent a VA skin diseases examination.  The examiner was unable to confirm any chronic diagnosis of a dermatological disorder.  The examiner noted that the discharge examination was negative for a chronic skin condition.  There are no medical records submitted indicating a chronic allergy to petroleum or skin condition (including hives) in the 13 years since discharge.  Her history was consistent with acute sensitivity only.  No chronic diagnosis was indicated on current evaluation and physical examination was negative.  A nexus has not been established.  A chronic petroleum allergy has not been confirmed by any submitted records.  

Review of the post-service treatment records do not reflect any diagnosis of a chronic skin disability.  Likewise, a chronic skin disability is not reflected as an 'Active Problem' in her VA outpatient treatment records.

While it is clear that the Veteran suffered from a rash during active service and it was determined that she was allergic to petroleum products, the medical evidence does not reflect that this resulted in a chronic skin disability.  An allergy to a product is not in and of itself a disability if it does not result in a chronic disability.  In the absence of proof of a current disability of a chronic skin disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a chronic skin disability, the Board must conclude the Veteran does not currently suffer from a disability.  Without competent evidence of a disability due to disease or injury, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Board has considered the Veteran's contention that she has a skin disability due to service.  In this capacity, the Board finds that she is competent to attest to her symptomatology associated with her skin condition and her allergic reaction to petroleum products.  Her assertions are credible and are supported by the service treatment records.  The Veteran, however, is not competent to provide an opinion of a current chronic disability, as she does not have the requisite medical expertise; indeed, while she could describe observable rashes she cannot diagnose them as a chronic disability.  Thus, while she testified that she broke out in a rash when touched by her son, who had just pumped gas, this fact alone, without competent medical findings accompanying it, does not establish current chronic disability.  Again, the examiner, after reviewing service treatment records showing similar episodes of rash, found that the Veteran's symptoms signified only acute sensitivity, rather than lasting disability.

As discussed, post-service medical records do not reflect a chronic skin disability and the VA examination report is negative for objective findings of a chronic skin disability.  The Veteran's contentions of a chronic disability are outweighed by the objective clinical findings and conclusions made by a medical professional.

Without a diagnosed chronic disability, service connection cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for skin disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a skin disability due to allergies to petroleum is denied.


REMAND

The Veteran asserts that she suffered abdominal symptoms during service that turned out to be cervical dysplasia and which resulted in a post-service hysterectomy.  While she did claim a "stomach" disability, she is actually claiming residuals from her in-service abdominal symptoms, which did not result in a gastrointestinal or digestive disability.  

Service treatment records are replete with complaints of abdominal and left and right lower quadrant pain.  Urinary tract infections and a history of ovarian cyst was noted.  See 07/14/2014 VBMS entries, STR - Medical #1, #3, #4, #5, and #6.

A February 2001 memorandum from the Department of the Army reflects that the Veteran was being treated for ovarian cyst and possible endometriosis.  05/09/2015 VBMS entry, Medical Treatment Record - Government Facility at 2.

In March 2015, the Veteran underwent a VA examination to assess the nature and etiology of any stomach disability.  No stomach or duodenum conditions were diagnosed.  03/25/2015 VBMS entry, C&P Exam.

In March 2015, the Veteran underwent a VA gynecological examination.  The examiner diagnosed hysterectomy, dysfunctional uterine bleeding, and leiomyoma of the uterus.  03/25/2015 VBMS entry, C&P Exam (Gynecological).  However, a gynecological examination was not performed.  Id. at 11.  The examiner stated that at the time of discharge, diagnostic laparoscopy was negative, with disease ruled out.  No abdominal condition was identified in the records at the time of discharge.  At the time of the February 2002 discharge examination, the Veteran denied any change in menstrual pattern.  No current residuals were identified due to service or symptoms during service.  The Veteran reportedly had a hysterectomy in 2012; however, this is 10 years after discharge.  Given the negative gynecological assessment and diagnostic laparoscopy of January 2002, a nexus cannot be established.  

It is not clear why a gynecological examination was not conducted, and the Board has also determined that the etiological questions are better suited for a VA physician with gynecological expertise.  Thus, remand is necessary for another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician with appropriate gynecological expertise to assess the nature and etiology of her claimed residuals of abdominal symptoms/gynecological condition.  The Virtual folder must be reviewed in conjunction with the examination.  All appropriate testing should be conducted, to include a gynecological examination.  The examiner should respond to the following:

a) Please state whether the Veteran has any residuals as a result of abdominal/lower quadrant pain/symptoms experienced during service.

b)  Please state whether the Veteran has any disability, to include a gynecological condition and/or hysterectomy, as a result of abdominal/lower quadrant pain/symptoms, or gynecological conditions suffered during service.

Consideration should be given to any prior complaints and any diagnoses of record during service and following service.

c)  Are any identified conditions or disabilities at least as likely as not (a 50 percent or higher degree of probability) due to active service or any incident therein, to include the symptoms and diagnoses experienced therein.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be  specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

2.  If the service connection issue is not granted, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


